

116 HR 3376 IH: Lady Liberty Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3376IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Connolly (for himself, Ms. Barragán, Mr. Beyer, Mr. Blumenauer, Mr. Carson of Indiana, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Correa, Mr. Cummings, Ms. DeLauro, Mr. Deutch, Mrs. Dingell, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Foster, Mr. Gallego, Mr. García of Illinois, Mr. Green of Texas, Ms. Haaland, Mr. Hastings, Ms. Hill of California, Ms. Jackson Lee, Ms. Jayapal, Ms. Johnson of Texas, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Mr. Khanna, Mr. Larsen of Washington, Ms. Lee of California, Mr. Ted Lieu of California, Mr. Levin of Michigan, Mr. Luján, Mr. Malinowski, Ms. McCollum, Mr. McGovern, Mr. Meeks, Ms. Moore, Mr. Moulton, Ms. Mucarsel-Powell, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pascrell, Mr. Payne, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Quigley, Mr. Raskin, Miss Rice of New York, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan, Ms. Sánchez, Ms. Schakowsky, Mr. Scott of Virginia, Mr. Serrano, Mr. Sires, Mr. Smith of Washington, Ms. Shalala, Mr. Soto, Mr. Takano, Ms. Tlaib, Mr. Vargas, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide for a minimum number of refugees who may be
			 admitted in any fiscal year after fiscal year 2018, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Lady Liberty Act of 2019. 2.Minimum number of refugees to be admittedSection 207(a) of the Immigration and Nationality Act (8 U.S.C. 1157(a)) is amended by inserting after in any fiscal year after fiscal year 1982 shall be such number as the President determines, the following: except that in any fiscal year after fiscal year 2020, such number may not be less than 110,000.
		